Citation Nr: 0306785	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right ear hearing loss as a result of a right suboccipital 
craniotomy performed at a VA Medical Center (VAMC) in October 
1997.



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel







INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 RO decision that denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
right ear hearing loss, claimed to be due to an operation 
(right suboccipital craniotomy) performed at a VAMC in 
October 1997.  In November 2001, the Board remanded the 
matter to the RO for further development.


FINDINGS OF FACT

1.  Because of intractable right trigeminal neuralgia, the 
veteran underwent a right suboccipital craniotomy for 
microvascular decompression of the trigeminal nerve in 
October 1997 at a VAMC.  He was later noted to have bilateral 
sensorineural hearing loss, worse on the right side.

2.  The veteran's right ear hearing loss was not caused or 
permanently worsened by the October 1997 VA surgery.  No 
additional right ear hearing loss disability was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, or by an event not reasonably foreseeable, in 
connection with VA treatment in October 1997.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
right ear hearing loss, claimed to be the result of a right 
suboccipital craniotomy performed at a VA VAMC in October 
1997, are not met.  38 U.S.C.A. § 1151 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Air Force from 
February 1953 to February 1957.  Hearing loss of either ear 
is not shown in service or until many years later.

In July 1997, the veteran sought outpatient treatment at the 
VAMC in Memphis, Tennessee, at which time he reported a 2-
year history of right-sided face pain.  He said that he had 
been to doctors and dentists who told him the problem was Tic 
Douloureux (trigeminal neuralgia).  Thereafter, he received 
conservative VA outpatient care for the right-sided facial 
nerve problem, with little relief.  

Because of intractable right trigeminal neuralgia, the 
veteran underwent a right suboccipital craniotomy with 
microvascular decompression of the trigeminal cranial nerve 
at the VAMC on October 23, 1997.  According to the operation 
report and other hospital records, there were no operative 
complications.  The day after surgery, he complained of 
"some decreased hearing" in his right ear.  Several days 
after the surgery, on examination of the surgery site, his 
external auditory canal on the right was swollen and nearly 
closed, contributing to a muffled sound that he heard on the 
right.  Ensuing CT scans from October and November 1997 
showed some intracranial air in the region of the surgery 
over the right tregimal nerve, and the condition resolved.  
There also was a small area consistent with blood products 
and possibly gel foam between the cerebellar hemisphere and 
the craniectomy.  

VA outpatient records show that in November 1997 the veteran 
described hearing loss of both ears, worse on the right.  An 
examination revealed normal hearing through 1000 Hertz, 
sloping to moderate to severe sensorineural hearing loss in 
both ears.  In December 1997, he continued complaining of 
progressive hearing loss since the surgery.  He also 
complained of episodic vertigo and right-sided facial 
weakness.  The impression was palsy of the seventh cranial 
nerve.  There was mention of Bell's palsy.  After treatment 
with medications, the palsy was improving.  In January 1998, 
he had normal hearing through 500 Hertz, with mild to 
moderately severe sensorineural hearing loss in both ears 
after that.  The palsy had improved dramatically by February 
1998.  In February 1998, he continued to complain of hearing 
loss.  He had symmetrically sloping hearing loss in both 
ears, with speech discrimination of 88 percent in the right 
ear and 96 percent in the left ear. 

In June 1998, the veteran filed a claim seeking compensation 
under 38 U.S.C.A. § 1151 for hearing loss due to the October 
1997 surgery at the VAMC.

On VA audiological examination in August 1998, he had 
moderately severe sensorineural hearing loss at higher 
frequencies in both ears; the results were unchanged since 
the January 1998 evaluation.

On VA audiological examination in October 1998, the veteran 
reported bilateral hearing loss, and said his right ear 
hearing had worsened since the October 1997 operation.  He 
reported constant bilateral tinnitus, whose onset had been 
approximately 7 to 9 years earlier, with an unknown etiology.  
The examiner noted that earlier testing in November 1997 had 
shown bilateral hearing loss which was symmetrical.  Current 
testing showed bilateral hearing loss; decibel thresholds 
were about the same in both ears; speech discrimination was 
62 percent for the right ear and 80 percent for the left ear.  
It was noted that there was no change in puretone sensitivity 
since the first audiogram done in November 1997, however, 
speech discrimination scores had deteriorated in the 
veteran's right ear since that time.  The examiner felt 
unable to discuss whether the October 1997 surgery had caused 
the right ear hearing loss, since she was an audiologist and 
because there was no pre-surgery audiological examination.  

On VA ear examination in December 1998, the veteran was 
wearing a hearing aid in the right ear with functional 
hearing.  The examination of the ear was normal, without 
evidence of active ear disease and only a well healed 
surgical scar over the right mastoid area.  Weber test was 
midline and Rinne test was positive for both ears.  The 
diagnosis was right-sided hearing loss.  On a separate 
examination involving septal deviation, the veteran denied 
any vertigo or tinnitus.

The veteran had a VA ear examination February 1999.  He 
reported worse hearing loss on the right side since the 1997 
surgery, some intermittent bilateral tinnitus, and no 
vertigo.  The auricle and external canals were normal, and 
the tympanic membranes were intact without fluid.  There was 
no obvious retro-auricular scar or active ear disease.  The 
examiner noted that hearing tests since the October 1997 
operation showed bilateral hearing loss, with some eventual 
worsening of right ear speech discrimination ability compared 
to the left.  The diagnosis was asymmetric speech recognition 
with symmetric sensorineural hearing loss bilaterally.  The 
examiner stated that it was "certainly a possibility" that 
the surgery had had an effect on the right ear, but the fact 
that the hearing was unchanged until one year out from the 
surgery made this "less likely."  The examiner 
characterized the results of testing 6 months after the 
surgery as actually showing better hearing.  However, the 
examiner also stated that current decreased speech 
recognition in the right ear could have been contributed to 
by the surgery or by the veteran's hypertension.  The 
examiner recommended an MRI scan to evaluate the cerebellar 
pontine angle and make sure that he had no new masses that 
were causing or leading to the change in speech recognition.

The veteran submitted a September 1999 letter from a private 
ear doctor, John F. Laurenzo, M.D.  The doctor indicated that 
hearing testing showed significant sensorineural hearing loss 
in both ears, with significantly worse discrimination ability 
in the right ear relative to the left ear.  Responding to a 
question posed by the veteran regarding the etiology of the 
hearing loss, the doctor stated that the portion of the brain 
responsible for hearing was near the operative field for the 
surgical procedure described by the veteran.  The doctor 
opined that "it is conceivable that your hearing did decline 
some as a result of the operation, although to definitively 
prove this, one would need a preoperative hearing test for 
comparison."
 
The veteran underwent a VA audiological examination in 
December 1999.  The examining audiologist reviewed the 
medical records as well as the letter from Dr. Laurenzo.  The 
VA examiner concluded that the private doctor's opinion 
appeared to be quite valid, although it was not possible to 
make a determination of increased hearing loss absent a pre-
operative audiogram with which to compare.

The veteran had a conference with an RO decision review 
officer in February 2001. At the conference, the veteran 
claimed that he had not been told of the possibility of 
damage to his hearing from the surgery.  He stated that his 
hearing was slowly decreasing in the right ear, and he had 
roaring in the right ear.  He claimed that the operating VA 
surgeon said that the nerve had probably sustained some type 
of damage during the surgery and that his hearing would never 
return to his pre-surgery level.  The veteran's wife stated 
that the veteran had had excellent hearing prior to the 
surgery but that his hearing loss since then had been 
obvious.  The file contains similar written statements by the 
veteran and his wife.
 
On VA ear and audiology examinations in March 2001, the 
veteran related that hearing on the right side had worsened 
since the surgery.  It was noted that he had had a history of 
noise exposure during service as a mechanic.  On current 
testing, mild to severe sensorineural hearing loss was noted 
in both ears, worse in the right.  The audiologist noted that 
results were slightly worse than the results from October 
1998, especially for the right ear.  The ear examiner 
diagnosed sensorineural hearing loss with slight asymmetry, 
and the doctor recommended an MRI of the cerebellopontine 
angle.

On VA audiological examination in April 2002, the examiner 
noted asymmetrical hearing loss in 2001.  The examiner 
commented that there had been no change in hearing for one 
year after surgery, but three and a half years later there 
was documentation of a bilateral nerve hearing that was 
greater on the right side with poor discrimination.  He 
opined that this type of hearing loss could not be related to 
surgery, but he recommended that an MRI be performed for 
evaluation of the 8th cranial nerve.  The recommended MRI, 
performed in May 2002, showed a subtle defect in the right 
occipital scalp, consistent with the history of a 
suboccipital craniotomy, but no other abnormalities were 
identified and there was no evidence of enhancement of the 
8th cranial nerve.  After reviewing the results of the MRI, 
the VA examiner stated that the MRI was negative; he 
concluded that this type of hearing loss was not related to 
surgery.  

On VA examination in June 2002, the veteran had mild to 
profound sensorineural hearing loss with good speech 
discrimination score on the left, and moderate to profound 
sensorineural hearing loss with poor speech discrimination 
score on the right.

II.  Analysis

Through discussions in correspondence, the RO rating 
decisions, the statements of the case, the supplemental 
statements of the case, and the Board remand, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claim.  He has been informed of his and the 
VA's respective responsibilities for providing evidence.  
Pertinent identified medical records have been obtained, and 
VA examinations have been provided.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed his current claim in June 1998, and 
thus the new version of the law applies to this case.  
VAOPGCPREC 40-97.

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's own willful misconduct and the disability 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability was: 1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

The veteran contends that his current right ear hearing loss 
is the result of October 1997 surgery at the VAMC.  That 
surgery was performed because of intractable right trigeminal 
neuralgia, and the procedure involved a right suboccipital 
craniotomy with microvascular decompression of the trigeminal 
cranial nerve.

The Board takes note of the veteran's allegations that the VA 
surgeon suggested to him that his right ear hearing was 
damaged by the surgery.  However, the medical records do not 
show this.  As a layman, the veteran is not competent to give 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The medical records from the time of the October 1997 
operation do not show any complications and do not suggest 
that the operation caused or worsened right ear hearing loss.  
The evidence reflects that the veteran has had progressively 
worsening hearing loss of both ears (worse on the right side 
with regard to speech discrimination scores) in the years 
since the October 1997 VA surgery.  As the medical opinions 
in this case have indicated, establishing a relationship 
between the 1997 surgical procedure and current right ear 
hearing loss is hindered by the lack of any measurements of 
the veteran's hearing acuity prior to the 1997 surgery.

On the one hand, there are some medical statements indicating 
that there might be a relationship between the 1997 surgery 
and current right ear hearing loss.  However, those 
statements are very equivocal and couched in very cautionary 
language.  On the other hand, pursuant to the Board's request 
for a more definitive opinion, a VA examiner concluded in 
2002 that the veteran's right ear hearing loss was not 
related to the 1997 operation.  The Board finds this 2002 VA 
medical opinion to be the most persuasive, since it was based 
on review of prior records, followed further examination and 
an MRI study, is definitive and unequivocal, and contains 
rationale for the conclusion reached.  See Wensch v Principi, 
15 Vet.App. 362 (2001). 

The weight of the credible evidence demonstrates that the 
veteran's right ear hearing loss was not caused or 
permanently worsened by the October 1997 VA surgery.  He does 
not have additional right ear disability from the operation, 
let alone due to VA fault or an event not reasonably 
foreseeable.  The legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for right ear hearing 
loss claimed as due to VA medical treatment.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for right ear hearing 
loss, claimed to be the result of a right suboccipital 
craniotomy performed at a VAMC in October 1997, is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

